

116 HR 7106 IH: Social Sciences Protect Our Nation Act
U.S. House of Representatives
2020-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7106IN THE HOUSE OF REPRESENTATIVESJune 4, 2020Mr. Lipinski (for himself, Mr. McKinley, and Mr. Langevin) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo require the Department of Defense to maintain a basic social sciences research program.1.Short titleThis Act may be cited as the Social Sciences Protect Our Nation Act.2.FindingsCongress finds the following:(1)The 2017 National Academies of Sciences, Engineering and Medicine report on The Value of Social, Behavioral, and Economic Sciences to National Priorities asserts Having a fundamental understanding of how people and societies behave, why they respond the way they do, what they find important, what they believe or value, and what and how they think about others is critical for the country's well-being in today's global environment..(2)There is a national need for investing in diverse basic research social science, and facilitating transition of those findings to inform national defense priorities and actions.(3)In 2008, while giving a speech entitled National Security: What New Expertise is Needed?, Secretary of Defense Robert Gates stated Too many mistakes have been made over the years because our government and military did not understand—or even seek to understand—the countries or cultures we were dealing with..(4)In response, the Department of Defense initiated a basic social science research program to improve basic understanding of the social, cultural, behavioral, and political forces that shape regions of the world of strategic importance to the United States.(5)The National Academy of Sciences found in their 2019 evaluation of the Department of Defense defense-wide basic social sciences program that despite facing challenges with establishing a stable, well-functioning organizational structure as well as resource limitations, the program has made important contributions and that the program has successfully strengthened ties between the Department and the social science community.(6)Maintaining a basic social sciences research program provides the Department of Defense critical access to expertise to inform cultural understanding, support technological edge, counter adversarial social interventions, and understand drivers to strengthen alliances and attract new partners.(7)Continued investment in basic social science research is particularly crucial at a time when peer and near-peer adversaries are increasingly employing elements of malign influence, disinformation, and predatory economics in concert with technological capabilities.3.Department of Defense social sciences(a)In generalThe Secretary of Defense shall maintain a defense-wide basic research program with an emphasis on diverse social sciences.(b)The Secretary of Defense shall include in the annual budget submission of the President under section 1105(a) of title 31, United States Code—(1)a dedicated budget line item for defense-wide basic social science research; and(2)basic research funds from each of the services dedicated to social science research.(c)ReportWithin 90 days after the date of enactment of this Act, the Secretary of Defense shall report to the House Armed Services Committee and the Senate Armed Services Committee on the organizational structure of the defense-wide basic social science research program. The report shall include—(1)the responsibilities of the Under Secretary of Defense for Research and Engineering in collaboration with the Under Secretary of Defense for Policy in joint oversight of the program;(2)the role of each of the services in coordinating with the program; and(3)efforts to align the program with the Department's Science and Technology roadmaps and the National Defense Strategy.